TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2021



                                      NO. 03-19-00882-CR


                              Christopher Lee Castro, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN
               DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal. However, there was error in the judgment for Count II that

requires correction. Therefore, the Court modifies the trial court’s judgment for Count II to

reflect that the jury made a finding of “true” on the first enhancement paragraph. The judgment

for Count II, as modified, and the judgments for the other counts are affirmed.       Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.